UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________
                                    )
FOX TELEVISION STATIONS, INC., )
et al.,                             )
                                    )
            Plaintiffs,             )
                                    )
        v.                          )    Civil Action No. 13-758 (RMC)
                                    )
FILMON X LLC, et al.,               )
                                    )
            Defendants.             )
_________________________________   )

                                               OPINION

               Defendants operate FilmOn X, a service that uses the Internet to give consumers

the ability to watch live over-the-air television channels through their computers and on their

mobile devices. FilmOn X also has a digital video recorder, or DVR, capability, permitting users

to pause live programming or record shows for later viewing. FilmOn X assigns an individual

user the content stream from one of thousands of minute antennas that it operates in major

metropolitan areas, including Washington, D.C. Plaintiffs are a group of copyright holders that

includes over-the-air television broadcasters and television programmers who have not licensed

any of their content to FilmOn X. Plaintiffs complain that FilmOn X is violating their exclusive

right to public performance of their copyrighted works, which include local programs and some

of the country’s most popular evening television shows. Plaintiffs rely on a recent decision from

the U.S. District Court for the Central District of California, Fox Television Systems, Inc. v.

BarryDriller Content Systems, PLC (BarryDriller), in which that court concluded that FilmOn X

violated the plaintiffs’ copyrights under the Copyright Act of 1976 and barred FilmOn X from

offering their content in the Ninth Circuit.



                                                  1
                  FilmOn X responds that it modeled its process after the system approved in a

2008 Second Circuit case, Cartoon Network, LP v. CSC Holdings, Inc. (Cablevision), 536 F.3d

121 (2d Cir. 2008). FilmOn X contends that Cablevision held, as a matter of law, that there is no

public performance of a copyrighted work if there is a one-to-one relationship between a copy of

the copyrighted work and the recipient—i.e., so long as each FilmOn X user has his or her own

assigned antenna, there is no copyright violation. FilmOn X notes that the Second Circuit

decided in April of this year that a substantially identical Internet service, Aereo, was not

committing copyright infringement. See WNET, Thirteen v. Aereo, Inc. (Aereo II), 712 F.3d 676

(2d Cir. 2013).

                  The Court has carefully considered the rulings in Cablevision and Aereo II, but it

is not bound by them or by the California court’s ruling in BarryDriller, although the Court finds

BarryDriller to be more persuasive. This Court concludes that the Copyright Act forbids

FilmOn X from retransmitting Plaintiffs’ copyrighted programs over the Internet. Plaintiffs are

thus likely to succeed on their claim that FilmOn X violates Plaintiffs’ exclusive public

performance rights in their copyrighted works. Because there is no dispute of fact between the

parties—indeed, each has won and each has lost in a different forum on these same facts—the

Court will grant Plaintiffs’ motion for a preliminary injunction and will convert the scheduled

preliminary injunction hearing to a status conference.

                                              I. FACTS

       A. The Parties

                  Plaintiffs 1 include the four major national broadcast television networks—ABC,

CBS, Fox, and NBC—as well as other distributors, rights holders, and DC-area television


1
 Plaintiffs are: Fox Television Stations, Inc.; Twentieth Century Fox Film Corporation; Fox
Broadcasting Company, Inc.; NBC Subsidiary (WRC-TV), LLC; NBC Studios LLC; Universal
                                                   2
broadcasters. Am. Compl. [Dkt. 5] ¶¶ 13–26. Defendants, referred to collectively as FilmOn X,

are: FilmOn X LLC (formerly known as Aereokiller); FilmOn.tv Networks, Inc.; FilmOn.tv,

Inc.; and FilmOn.com Inc. FilmOn X operates a website that combines the functionality of a

television with that of a digital video recorder. The Amended Complaint states one claim—that

FilmOn X infringes copyrights held by Plaintiffs for, inter alia, local news broadcasts and

nationally broadcast television programs including Glee (Fox), The Office (NBC), Grey’s

Anatomy (ABC), and Elementary (CBS). Id. ¶¶ 37–46; see also id., Ex. B. [Dkt 5-2] (list of

illustrative copyright registrations); see also Mem. Supp. Pls. Mot. (Pls. Mem.) [Dkt. 27-1] at 6

(listing as examples of local programming Washington Nationals baseball telecasts and WUSA 9

News at 6 p.m.). Plaintiffs have provided extensive documentation as to the copyrights they hold

for both local and national programming, which is not disputed by FilmOn X. E.g., Decl. Sherry

Brennan [Dkt. 27-4] (declaration of Senior Vice President of Fox Cable Network Services, LLC)

& Brennan Decl., Ex. A (copyright registration for Fox programming such as a November 20,

2012 episode of The New Girl, a sitcom starring Zooey Deschanel).

               FilmOn X has filed an Answer, see First Am. Answer, Dkt. 14, and a

Counterclaim for declaratory judgment that it is not infringing Plaintiffs’ copyrights, see First.

Am. Counterclaim, Dkt. 15, ¶¶ 44–45, which Plaintiffs have answered, Dkt. 24. Plaintiffs filed

their Joint Motion for Preliminary Injunction on August 1, 2013. See Pls. Mot. Prelim. Inj. (Pls.

Mot.) [Dkt. 27]. Because the parties agree on all material facts, the preliminary injunction

hearing scheduled for September 20, 2013 will be converted to a status conference.




Network Television LLC; Open 4 Business Productions LLC; Telemundo Network Group LLC;
American Broadcasting Companies, Inc.; Disney Enterprises, Inc.; Allbritton Communications
Company; Gannett Co., Inc.; CBS Broadcasting, Inc.; and CBS Studios.

                                                  3
         B. FilmOn X’s Service

                 FilmOn X offers free and paid services through which consumers can watch live

and recorded television over the Internet, including local channels that are affiliates of ABC,

CBS, NBC, and Fox that are also broadcast over-the-air. 2 FilmOn X began offering its services

in a small number of cities in late 2012, including Los Angeles and Chicago. It later expanded to

Washington, D.C. 3 FilmOn X readily admits that its technology is “similar . . . in every relevant

way” to the technology at issue in Aereo and BarryDriller. 4 Defs. Opp. [Dkt. 31] at 1, 14 n.3.

To describe its technology and services, FilmOn X offers the declarations of its CEO and

Founder, Alkiviades David, see David Decl., Dkt. 31-1, and its Chief Technology Officer

Mykola Kutovyy, who is responsible for “implementing and managing FilmOn’s technology,”

Kutovyy Decl., Dkt. 31-2, ¶¶ 2–3. There is no dispute between the parties as to the material

elements of the technology employed by FilmOn X and the services a user can access. They also

agree that the Aereo courts and BarryDriller court described the technology and services

accurately. Thus, the Court will summarize FilmOn X’s system briefly.




2
    Being broadcast “over-the-air” means that customers can receive the signals with an antenna.
3
  According to Plaintiffs, FilmOn X briefly discontinued its Washington, D.C. broadcasts around
the time this case was filed, but it has since resumed. Pls. Mem. at 5. Plaintiffs allege that
FilmOn X was, at least for a time, permitting Washington-based viewers to view New York-
based stations. See Shepard Decl. [Dkt. 27-3] ¶ 11, Brennan Decl. ¶ 19. FilmOn X ascribes this
to an “inadvertent spill-over of over-the-air broadcast programming due to recent database
testing” that “has been addressed and is no longer occurring.” Defs. Opp. [Dkt. 31], David Decl.
[Dkt. 31-1] ¶ 9. Plaintiffs do not press the point in their reply brief, see Pls. Reply at 17–18, and
the Court thus does not rely on any spillover transmissions in its analysis.
4
 There are some differences between FilmOn X’s system and the system in Aereo, most notably
minor distinctions in the sequence in which signals are processed. BarryDriller noted this also.
See 915 F. Supp. 2d at 1141 n.5. Nonetheless, the systems are essentially the same, and the
parties agree that there are no legally meaningful differences.

                                                  4
                 First, a brief peek under the figurative hood. 5 When it expands to a city,

FilmOn X installs an array of “mini antennas, each no larger than the size of a dime and spaced

inches apart.” A large number of mini-antennas are aggregated on a circuit board, which also

contains other electronic components essential to FilmOn X’s Internet broadcast system. An

antenna may be assigned to a specific, individual user (“static”). More generally, an antenna is

available for “dynamic” allocation by the tuner server—that is, a specific antenna is assigned to

one specific individual user only when that user is watching television via FilmOn X and is

assigned to a different user when the first user is done. No single antenna is used by more than

one user at a single time, and all dynamic antennas are shared. 6 The antennas are networked to a

tuner router and server, which in turn link to a video encoder. The encoder converts the signals

from the antennas into a video format viewable by computers and mobile devices. The video

encoder is connected to a “distribution endpoint,” which is a “server or group of servers” that

delivers the video and audio to FilmOn X users. Defs. Opp. at 6.

                 When a FilmOn X user selects a channel to watch through FilmOn X’s website or

a mobile application, the user’s request is sent to FilmOn X’s web server. The web server sends

a command to the tuner router and server. The tuner router and server identify an available

antenna and encoder slot, and then the tuner directs the assigned antenna to tune to the requested

channel. Once the antenna begins receiving the signal, data for the requested channel flows from

the antenna to the antenna router and then to the video encoder, where it is stored on a computer

hard drive in a “unique directory” that is created for the specific user. The data then goes

through the distribution endpoint, over the Internet to FilmOn X’s website or a mobile

5
 American Broadcasting Companies, Inc. v. Aereo, Inc. (“Aereo I”), 874 F. Supp. 2d 373, 379–
81 (S.D.N.Y. 2012), provides additional technical detail.
6
    According to Aereo I, even static users sometimes share antennas. 874 F. Supp. 2d at 378.

                                                   5
application, for the user’s consumption. Video data remains on FilmOn X’s server in the user’s

unique directory while the user is actually watching television. When the user “finishes viewing

the channel” by pressing stop or pause, closing the user application, or switching channels, a

“stop” request is passed from the user to the antenna router, which immediately stops retrieving

data from the antenna and frees the antenna for use by another user. The data in the user’s

unique directory is then deleted. Defs. Opp. at 6–7.

               A FilmOn X user accesses the service by using an authorized “client

application,” which allows access from a desktop or laptop computer via software or the

FilmOn X website, filmonx.com, as well as applications or “apps” for mobile devices, such as

FilmonTVPlus for Apple’s iPhone or LiveTV for Google’s Android mobile operating system.

The user can then select from a list of available channels within the application. Once the user

selects a channel, the technological process described above begins. Defs. Opp. at 5. Below is a

screenshot of the FilmOn X website accessed from the Court in Washington, D.C. on August 29,

2013, showing the different local channel viewing options on the left.




                                                6
               Plaintiffs describe additional characteristics of the FilmOn X service that were not

detailed by FilmOn X, although FilmOn X has not controverted them in any meaningful way. 7

For example, Plaintiffs have provided a variety of screenshots of the FilmOn X service,

including screenshots of the different local programming available in the Los Angeles, Chicago,

Washington, and Dallas—i.e., users in each city can access the channels of Plaintiffs’ local

affiliates while in that metropolitan area. See Shepard Decl., Ex. E. FilmOn X offers live

standard-definition (“SD”) viewing for free. Shepard Decl. ¶ 15. Users who pay can (1) watch


7
  FilmOn X objected to some of the paragraphs of the Brennan and Shepard Declarations. See
Defs. Evid. Objections [Dkt. 31-3]. Those objections pertained mostly to immaterial
technological aspects of its business and did not contain any objection to the facts described here.

                                                 7
live television in high definition (“HD”) and (2) select shows for later viewing, which FilmOn X

will record by saving a copy into the user’s unique directory. Id. ¶ 14; id., Ex F (screenshots

showing that, for example, viewers can pay $0.99 per month to “watch in HD and Record”

certain shows like “Travel with Rick Steves” or $99 per year to “watch in HD and Record” the

CBS, NBC, Fox, and ABC local Washington channels). In addition, Plaintiffs also assert that

FilmOn X advertises both by (1) inserting brief (“10 to 30 second”) video advertisements upon

initiation of viewing but before the viewer can see live television and (2) displaying banner

advertisements above the video viewer while a user is watching television. Id. ¶¶ 16–17; id.,

Exs. G, H, & I (screenshots of advertisements). Finally, FilmOn X superimposes over all local

programming a small “bug” containing the FilmOn or FilmOn X logo. Id. ¶ 18; id., Ex. J

(screenshots).

                 Plaintiffs have not consented to FilmOn X’s streaming of their programming and

have not entered into any licensing agreements with FilmOn X. Pls. Mem. at 1; Pls. Reply [Dkt.

32] at 1.

                                      II. LEGAL STANDARD

                 A district court may grant a preliminary injunction “to preserve the relative

positions of the parties until a trial on the merits can be held.” Univ. of Tex. v. Camenisch, 451

U.S. 390, 395 (1981). An injunction is an equitable remedy, so its issuance falls within the

sound discretion of the district court. See Hecht Co. v. Bowles, 321 U.S. 321, 329 (1944). To

obtain a preliminary injunction, the movant must establish that:

                 (a) he is likely to succeed on the merits;

                 (b) he is likely to suffer irreparable harm in the absence of
                 preliminary relief;

                 (c) the balance of equities tips in his favor; and


                                                    8
               (d) an injunction is in the public interest.

Winter v. NRDC, Inc., 555 U.S. 7, 20 (2008); see also eBay Inc. v. MercExchange, L.L.C., 547

U.S. 388, 391 (2006) (in patent case, requiring as second factor a showing that “that remedies

available at law, such as monetary damages, are inadequate”). The D.C. Circuit has further

instructed that “the movant has the burden to show that all four factors . . . weigh in favor of the

injunction.” Davis v. Pension Benefit Guar. Corp., 571 F.3d 1288, 1292 (D.C. Cir. 2009); see

also Sherley v. Sebelius, 644 F.3d 388, 392–93 (D.C. Cir. 2011).

                                          III. ANALYSIS

               To some extent, this case could just boil down to a binary choice between the

reasoning of the Second Circuit in Aereo or the California district court in BarryDriller.

Compare Defs. Opp. at 15 (“[P]laintiffs are left with the argument that the Cablevision court got

it wrong and the Aereo court could not correct Cablevision’s error because of stare decisis . . . .”)

with Pls. Reply at 3 (“FilmOn X simply urges this Court to blindly follow Aereo and Cablevision

because they exist and have not yet been overturned by the Supreme Court.”). It does not. This

Court is tasked with making a legal judgment. While it has carefully considered the competing

authorities offered by the parties, the Court applies the Copyright Act and case law and finds that

Plaintiffs are likely to succeed on their claim that FilmOn X violates Plaintiffs’ exclusive public

performance rights in their copyrighted works. Because the other preliminary injunction factors

also favor Plaintiffs, their motion will be granted.

       A. Cases Relied on by the Parties

               The Court briefly reviews the cases relied on by the parties before turning to its

own analysis of the Transmit Clause.




                                                  9
               1. The Second Circuit Cases, Cablevision & Aereo

               FilmOn X relies on a trio of cases: Cartoon Network, LP v. CSC Holdings, Inc.

(Cablevision), 536 F.3d 121 (2d Cir. 2008); American Broadcasting Companies, Inc. v. Aereo,

Inc. (Aereo I), 874 F. Supp. 2d 373 (S.D.N.Y. 2012); and WNET, Thirteen v. Aereo, Inc. (Aereo

II), 712 F.3d 676 (2d Cir. 2013). Aereo II affirmed and adopted the analysis of Aereo I in toto,

and the Court follows the parties’ lead in referring to those two decisions collectively as Aereo

when it is helpful to do so.

               In 2008, the Second Circuit considered the copyright implications of a cable-

television operator’s “Remote Storage DVR System” (RS-DVR). Cablevision, 536 F.3d at 123.

The RS-DVR permitted customers who did not have “a stand-alone DVR,” such as a Tivo, “to

record cable programming on central hard drives housed and maintained by Cablevision at a

‘remote’ location.” Id. at 124. Customers could then “receive playback of those programs

through their home television sets, using only a remote control and a standard cable box

equipped with the RS–DVR software.” Id. The plaintiffs, some of whom are plaintiffs in this

case, were copyright holders who, among other claims, asserted that the RS-DVR violated their

exclusive public performance rights. Id.

               The Second Circuit ruled in Cablevision that the district court had erred in

preliminarily enjoining the RS-DVR service. The Second Circuit opined at length about why the

RS-DVR did not infringe the plaintiffs’ public performance rights under the Transmit Clause of

the Copyright Act, 17 U.S.C. § 101, which provides: “To perform or display a work ‘publicly’

means . . . to transmit or otherwise communicate a performance . . . to the public, by means of

any device or process, whether the members of the public capable of receiving the performance

or display receive it in the same place or in separate places and at the same time or at different



                                                 10
times.” 8 See Cablevision, 536 F.3d at 134–40. The Cablevision court held that the Transmit

Clause required a court “to discern who is ‘capable of receiving’ the performance being

transmitted” when “determining whether a transmission is made to the public.” Id. at 134; see

also id. at 135 (rejecting district court’s view that the Transmit Clause requires a court to

consider “not the potential audience of a particular transmission, but the potential audience of the

underlying work (i.e., ‘the program’) whose content is being transmitted”). Having established

its premise, the Second Circuit then agreed with Cablevision that “because each RS–DVR

transmission is made using a single unique copy of a work, made by an individual subscriber,

one that can be decoded exclusively by that subscriber’s cable box, only one subscriber is

capable of receiving any given RS–DVR transmission.” Id. at 135; see also id. at 137

(“[B]ecause the RS–DVR system, as designed, only makes transmissions to one subscriber using

a copy made by that subscriber, we believe that the universe of people capable of receiving an

RS–DVR transmission is the single subscriber whose self-made copy is used to create that

transmission.”). Cablevision concluded:

               In sum, we find that the transmit clause directs us to identify the
               potential audience of a given transmission, i.e., the persons
               “capable of receiving” it, to determine whether that transmission is
               made “to the public.” Because each RS–DVR playback
               transmission is made to a single subscriber using a single unique
               copy produced by that subscriber, we conclude that such
               transmissions are not performances “to the public,” and therefore
               do not infringe any exclusive right of public performance.

Id. at 139.

               In 2012, Judge Alison Nathan of the U.S. District Court for the Southern District

of New York issued Aereo I, a case involving the claim that Aereo, Inc.—a competitor to

8
  The Transmit Clause of the Copyright Act of 1976 (1976 Act) is discussed in additional detail
infra. Cablevision also involved two other claims of copyright infringement, which are not
relevant here. 536 F.3d at 127–133.

                                                 11
FilmOn X that offers similar Internet television services—violated the public performance rights

of a number of copyright holders. The plaintiffs in Aereo I (again overlapping in part with

Plaintiffs here) sought and were denied preliminary injunctive relief. Judge Nathan found that

Cablevision compelled a finding that the plaintiffs were unlikely to prevail on their copyright

infringement claim in the Second Circuit, although her opinion repeatedly suggested that she

would have reached the opposite conclusion if Cablevision were not controlling. See Aereo I,

874 F. Supp. 2d at 375 (“But for Cablevision’s express holding regarding the meaning of the

provision of the Copyright Act in issue here—the transmit clause—Plaintiffs would likely

prevail on their request for a preliminary injunction. However, in light of that decision, this

Court concludes that it is bound to DENY Plaintiffs’ request.”); id. at 385 (“[T]his Court finds

itself constrained to reject the approach Plaintiffs urge.”); id. at 388 (“[T]his Court remains

obligated to apply Circuit precedent with fidelity to its underlying reasoning.”); id. at 393

(“[A]lthough the text of the transmit clause suggests that Congress intended that clause’s

coverage to sweep broadly . . . .”).

               Finding that Aereo’s “system creates unique, user-requested copies that are

transmitted only to the particular user that created them,” giving Aereo “overall factual

similarity” to the RS-DVR service in Cablevision, the Aereo I court concluded that Aereo’s

online streaming created only nonpublic performances. Id. at 385; see also id. at 388 (“The facts

on which the Second Circuit relied in holding that the potential audience of the transmissions in

Cablevision was limited are the same as those present here, namely the use of unique copies,

accessible only to the users who requested them, and transmitted only to those users.”).

                 In considering the other preliminary injunction factors, Judge Nathan found that

despite their likely inability to succeed on the merits, the plaintiffs had shown a “substantial,” if



                                                  12
“not overwhelming,” threat of irreparable harm. Id. at 400. She concluded: “Aereo will damage

Plaintiffs’ ability to negotiate with advertisers by siphoning viewers from traditional distribution

channels, in which viewership is measured by Nielsen ratings” and that “Aereo’s activities will

damage Plaintiffs’ ability to negotiate retransmission agreements [with cable or other providers],

as these companies will demand concessions from Plaintiffs to make up for this decrease in

viewership.” Id. at 397–98. The Aereo I court also found that Aereo’s service would harm the

plaintiffs by competing with the content streamed over plaintiffs’ own websites and by

endangering plaintiffs’ relationships with other online “content providers, advertisers, [and]

licensees.” Id. at 399. As to the balance of hardships, Judge Nathan found that “the balance of

hardships certainly [did] not tip ‘decidedly’ in favor of Plaintiffs,” given that Aereo had shown

that an injunction against it would likely cause it to go out of business. Id. at 402–03. Finally,

Judge Nathan reasoned that “an injunction . . . would not disserve the public interest,” noting that

this factor partially favored both parties because the copyright system is intended both to

encourage innovation (like Aereo’s service) and to protect innovative content (like the programs

copyrighted by the Aereo I plaintiffs). Id. at 404.

               In Aereo II, by a two-to-one vote, the Second Circuit affirmed Judge Nathan’s

denial of a preliminary injunction in Aereo I. Aereo II began with a review of Cablevision,

noting that the overall principle of that case was that “the transmit clause directs us to examine

who precisely is ‘capable of receiving’ a particular transmission of a performance.” 712 F.3d at

676 (quoting Cablevision, 536 F.3d at 135; emphasis added by Aereo II). Aereo II then stated:

               [Cablevision] establishes four guideposts that determine the
               outcome of this appeal. First and most important, the Transmit
               Clause directs courts to consider the potential audience of the
               individual transmission. If that transmission is capable of being
               received by the public the transmission is a public performance; if
               the potential audience of the transmission is only one subscriber,

                                                 13
               the transmission is not a public performance, except as discussed
               below. Second and following from the first, private
               transmissions—that is those not capable of being received by the
               public—should not be aggregated. It is therefore irrelevant to the
               Transmit Clause analysis whether the public is capable of
               receiving the same underlying work or original performance of the
               work by means of many transmissions. Third, there is an
               exception to this no-aggregation rule when private transmissions
               are generated from the same copy of the work. In such cases, these
               private transmissions should be aggregated, and if these aggregated
               transmissions from a single copy enable the public to view that
               copy, the transmissions are public performances. Fourth and
               finally, any factor that limits the potential audience of a
               transmission is relevant to the Transmit Clause analysis.

Id. at 689 (emphasis added; quotation marks and citations to Cablevision omitted).

               Applying those four principles, Aereo II focused on the fact that “[w]hen an

Aereo customer elects to watch or record a program using either the ‘Watch’ or ‘Record’

features, Aereo’s system creates a unique copy of that program on a portion of a hard drive

assigned only to that Aereo user.” Id.at 690. Based on that fact, Aereo II concluded that “just as

in Cablevision, the potential audience of each Aereo transmission is the single user” who is

watching a program; therefore, Aereo’s service created only private transmissions and did not

infringe the plaintiffs’ public performance rights. Id. It acknowledged that “[p]erhaps the

application of the Transmit Clause should focus less on the technical details of a particular

system and more on its functionality,” but under Second Circuit precedent, “technical

architecture matters.” Id. at 694. Aereo II further stated that its decision was confirmed by the

1976 Act’s legislative history, and it expressly declined to reconsider or overrule Cablevision.

Id. at 695.

               In dissent, Judge Denny Chin wrote that Cablevision was wrongly decided and

that Aereo was infringing the plaintiffs’ public performance rights “by transmitting (or

retransmitting) copyrighted programming to the public without authorization.” Id. at 696 (Chin,


                                                14
J., dissenting). Judge Chin wrote that the Aereo II decision “conflicts with the text of the

Copyright Act, its legislative history, and [Second Circuit] case law.” Id. at 697. In essence,

Judge Chin’s rationale was that “[e]ven assuming Aereo’s system limits the potential audience

for each transmission, and even assuming each of its subscribers receives a unique recorded

copy, Aereo still is transmitting the programming ‘to the public’” under the Transmit Clause. Id.

at 698. Thus, “[b]ecause Aereo is transmitting television signals to paying strangers, all of its

transmissions are ‘to the public,’ even if intervening ‘device[s] or process[es]’ limit the potential

audience of each separate transmission to a single ‘member[ ] of the public.’” Id. at 699 (quoting

17 U.S.C. § 101).

               The plaintiffs’ petition for rehearing en banc of Aereo II was emphatically denied,

10-2. WNET, Thirteen v. Aereo, Inc., Nos. 12-2786, 12-2807, __ F.3d __, 2013 WL 3657978

(2d Cir. July 16, 2013). Joined by Judge Richard C. Wesley, Judge Chin dissented from the

denial of rehearing, summarizing his dissent in Aereo II and arguing that “Cablevision’s ‘focus

on the uniqueness of the individual copy from which a transmission is made is not commanded

by the statute.’” Id. at *5 (Chin and Wesley, JJ., dissenting) (quoting BarryDriller, 915 F. Supp.

2d at 1144–45); see also id. at *10 (“By extending Cablevision, the panel decision eviscerates

the Copyright Act: although it is generally unlawful to capture and retransmit public television

over the Internet without a license, entities may now do so as long as they utilize individual

antennas and unique copies, even though the antennas and copies functionally are unnecessary,

and even though the programs are retransmitted to members of the public.” (citations omitted)).

               2. The California Case, BarryDriller

               The case in the Central District of California before Judge George Wu, Fox

Television Systems, Inc. v. BarryDriller Content System, PLC (“BarryDriller”), pitted many of



                                                 15
these same Plaintiffs against these same Defendants. 9 The California plaintiffs sought a

nationwide preliminary injunction against the FilmOn X service, and the parties presented nearly

identical arguments to those pressed here. The plaintiffs argued that “[d]efendants’ internet

retransmission service infringes their exclusive right to make public transmissions of their

copyrighted works,” and the defendants responded that “due to the architecture of their systems,

their transmissions are private, not public,” citing Cablevision and the then-recent Aereo I

decision. 10 BarryDriller, 915 F. Supp. 2d at 1143.

                 Judge Wu granted the plaintiffs’ motion for a preliminary injunction, finding that

all four factors of the preliminary injunction analysis favored the plaintiffs. First, the

BarryDriller court found that the plaintiffs were likely to succeed on the merits of their copyright

infringement claim. Rejecting the Cablevision analysis as resting on a misinterpretation of the

1976 Act, Judge Wu reasoned that Cablevision erroneously focused on whether an individual

copy of the copyrighted work was made for each individual user, and thus whether “the

transmission itself is public,” as opposed to whether the copyrighted work was being transmitted

to the public. BarryDriller, 915 F. Supp. 2d at 1144; see also id. at 1146 (“Defendants’ unique-

copy transmission argument based on Cablevision and Aereo is not binding in the Ninth

Circuit.”). BarryDriller further reasoned that Cablevision had framed its analysis in terms of

“which copy of the work the transmission is made from,” which BarryDriller found to be “not

commanded by the [Copyright Act]” and unsupported by Cablevision’s citations to Supreme

Court precedent and legislative history. BarryDriller, 915 F. Supp. 2d at 1144–45; see also id.

9
  FilmOn X was initially sued in the California court as BarryDriller Content Systems, PLC and
BarryDriller Inc., so the district court case bears that name as the caption. See 915 F. Supp. 2d at
1140 n.1. The California case involved the same FilmOn X service at issue here, also referred to
at times as Aereokiller.
10
     The Second Circuit had not yet affirmed the New York district court’s ruling.

                                                  16
(“Following Cablevision, Aereo [I] found no infringement because the defendant’s service

operated such that the broadcasts captured by the individual user’s assigned antenna were never

shared with or accessible to any other user.”).

               BarryDriller also rejected Cablevision and Aereo to the extent that those

decisions reasoned “that the defendant was providing a service equivalent to what individuals

could lawfully do for themselves.” Id. at 1145–46. Judge Wu concluded:

               Congress has rejected that mode of reasoning in this context. The
               equivalency between (1) what individuals could lawfully do for
               themselves and (2) what a commercial provider doing the same
               thing for a number of individuals could lawfully do, was the basis
               of the Supreme Court’s cable television jurisprudence before the
               1976 Copyright Act. The Supreme Court held that if an individual:

                   erected an antenna on a hill, strung a cable to his house, and
                   installed the necessary amplifying equipment, he would not
                   be ‘performing’ the programs he received on his television
                   set. The result would be no different if several people
                   combined to erect a cooperative antenna for the same
                   purpose. The only difference in the case of CATV is that
                   the antenna system is erected and owned not by its users
                   but by an entrepreneur.

               [Fortnightly Corp. v. United Artists Television, Inc., 392 U.S. 390,
               400 (1968)]. Acting in response to Fortnightly, Congress found the
               difference significant and legislated accordingly in the 1976
               Copyright Act.

BarryDriller, 915 F. Supp. 2d at 1146.

               Further, BarryDriller found that the other three preliminary injunction factors

favored the plaintiffs. It concluded that the plaintiffs would suffer irreparable harm from the

same potential injuries Plaintiffs have identified in this case, including possible damage to their

revenues, to their goodwill with licensees, and to their abilities to develop their own Internet

distribution avenues. Id. at 1147. As to the final two factors, the BarryDriller court concluded

that its analysis was “inextricably bound up” in the conclusion that its plaintiffs were likely to


                                                  17
succeed on the merits because FilmOn X had “no equitable interest in continuing an infringing

activity.” Id. at 1148–49 (citing Triad Sys. Corp. v. Se. Express Co., 64 F.3d 1330, 1338 (9th

Cir. 1995)).

               BarryDriller declined to enter a nationwide injunction, instead concluding that an

injunction applicable in the Ninth Circuit was appropriate. Id. at 1148. Judge Wu reasoned that

“principles of comity prevent the entry of an injunction that would apply to the Second Circuit,”

and extending beyond the Ninth Circuit was inappropriate because “[i]f other circuits do not

have law that conflicts with this decision, they might adopt such law when presented with the

choice.” Id. The court imposed a preliminary injunction bond of $250,000. Id. at 1149.

               The parties filed cross-appeals to the Ninth Circuit. See Fox Television v.

Aereokiller, Nos. 13-55156, 13-55157, 13-55226, 13-55228. Oral argument was held on August

27, 2013. The Ninth Circuit has not yet issued a ruling.

               FilmOn X asks that this Court take judicial notice of the Ninth Circuit court

docket because “certain media and consumer advocacy groups have filed amicus briefs in

support of FilmOn X in that pending appeal.” Request for Judicial Notice [Dkt. 31-4] at 1.

Plaintiffs oppose the request. Pls. Objections [Dkt. 32-2]. The Court grants FilmOn X’s request

only to the extent that the Court takes judicial notice of the fact that such documents have been

filed; to the extent that FilmOn X wishes the Court to take judicial notice of the content of the

amicus filings or the arguments made therein, the request is denied. See Fed. R. Evid. 201;

Liberty Mut. Ins. Co. v. Rotches Pork Packers, Inc., 969 F.2d 1384, 1388–89 (2d Cir. 1992)

(holding that judicial notice of a document filed in another court is proper not for the truth of the

matters asserted in the other litigation, but rather to establish the fact that the document was

filed).



                                                 18
       B. Likelihood of Success on the Merits

               The two elements to a prima facie case of direct copyright infringement are

straightforward: a plaintiff must show (1) ownership of the allegedly infringed material and (2) a

violation of one of the exclusive rights of copyright holders set forth in 17 U.S.C. § 106. A&M

Records, Inc. v. Napster, Inc., 239 F.3d 1004, 1013 (9th Cir. 2001). There is no dispute that

Plaintiffs own the allegedly infringed material, so only the second element is in contention.

               1. Parties’ Arguments

               The core of Plaintiffs’ argument is that this Court should adopt the reasoning of

BarryDriller and Judge Chin’s dissenting opinion in Aereo II. E.g., Pls. Mem. at 17 (“The

Transmit Clause’s “any device or process” language is unambiguous; it cannot be read as

exempting FilmOn X or any other broadcast retransmission devices and processes from public

performance liability.” (citing BarryDriller, 915 F. Supp. 2d at 1143–44 & Aereo II, 712 F.3d at

698–99 (Chin, J., dissenting))).

               According to Plaintiffs, FilmOn X “falls squarely within the Transmit Clause”

because “it retransmits the same broadcast of a television program to multiple subscribers”

through “its system of miniature antennas, copies, and the Internet.” Pls. Mem. at 13–14; see

also Pls. Reply at 6 (arguing that “FilmOn X’s own admissions confirm that it is a retransmission

service”). Moreover, Plaintiffs assert that, in enacting the 1976 Act, Congress intended that all

commercial enterprises who retransmit copyrighted material—whether cable systems, satellite

television providers, or otherwise—fall within the scope of the Transmit Clause and must first

secure licenses. Plaintiffs urge the Court to disregard FilmOn X’s “one antenna per user”

architecture because the text of the Copyright Act and its legislative history “underscore[ ] the

fact that Congress intended the Transmit Clause to capture all possible technologies, even those

not in existence when the statute was enacted.” Pls. Mem. at 15; Pls. Reply at 5; id. at 8
                                                19
(asserting that the Copyright Act “distinguishes between what consumers can lawfully do on

their own with respect to broadcast signals and what businesses can do for large numbers of

consumers for a profit”).

               Plaintiffs suggest that the Second Circuit “misconstrued” the Transmit Clause in

Aereo as a result of its decision in Cablevision “[b]y concentrating only upon the potential

audience for each transmission” and “improperly replac[ing] the term ‘performance’ in the

Transmit Clause with the term ‘transmission,’ thereby effectively rewriting the clause.” Pls.

Mem. at 20; see also id. at 24 (characterizing Aereo as “the lone exception in a line of cases, both

within and outside the United States, where courts have enjoined services from retransmitting

live broadcast television programming over the Internet without copyright owner consent”). In

addition to the disagreement of the BarryDriller court and Judge Chin, Plaintiffs note that

Cablevision has been criticized by several commentators. See id. at 20–22 & n.8 (collecting

secondary sources casting doubt on the Second Circuit’s reading of the Transmit Clause), Pls.

Reply at 3 (asserting that “leading scholars have criticized the Second Circuit’s interpretation of

the Transmit Clause in Cablevision and Aereo as ‘error’ ‘derived from . . . a misreading of the

statute,’ ‘peculiar if not perverse,’ and ‘inconsistent with the statutory text and policy’” (citations

omitted)).

               In response, FilmOn X argues that the Court should eschew BarryDriller and

follow the Second Circuit’s direction in Aereo, which “rejected virtually all of the same

arguments plaintiffs make here” and “found that a service which is similar to FilmOn X in every

relevant way did not permit public performance of copyright work.” Defs. Opp. at 1, 10–15.

FilmOn X advances the opposing view as to the meaning of the Transmit Clause and Congress’s

intent in enacting it, asserting that FilmOn X enables only individual private performance of the



                                                  20
copyrighted works and does not infringe Plaintiffs’ exclusive rights. Id. at 9–10 (“The legislative

record shows that Congress understood that its definition of transmission would limit the ability

to prevent private transmissions . . . .”). FilmOn X argues that the Court should approach the

question from the perspective of the individual consumer, whose “right . . . to use a technology

to record over-the-air broadcasts as a matter of personal convenience is a long-standing and

fundamental principle of modern copyright jurisprudence.” Id. at 21 (analogizing FilmOn X to

the facts of Sony Corp. of Am. v. Universal City Studios, Inc., 464 U.S. 417 (1984), holding that

Sony was not liable for secondary infringement when consumers used its Betamax video

recorder to duplicate copyrighted programs because such duplication was fair use).

               2. Analysis

               The statute in contention is the Copyright Act of 1976 (1976 Act), Pub. L. 94-553,

90 Stat. 2541, codified as amended at 17 U.S.C. § 101 et seq. The 1976 Act was enacted as a

complete overhaul of its predecessor, the Copyright Act of 1909, to respond to “significant

changes in technology [that] affected the operation of the copyright law.” H.R. Rep. 94-1476

(House Report) at 1 (1976), reprinted in 1976 U.S.C.C.A.N. 5659, 5660. One of those

significant changes was the advent of cable television. The House Report made explicit that the

1976 Act was enacted because “[p]ursuant to two Supreme Court decisions (Fortnightly Corp. v.

United Artists Television, Inc., 392 U.S. 390 (1968), and Teleprompter Corp. v. CBS, Inc., 415

U.S. 394 (1974)), under the 1909 copyright law, the cable television industry ha[d] not been

paying copyright royalties for its retransmission of over-the-air broadcast signals.” House

Report, 1976 U.S.C.C.A.N. at 5703. The 1976 Act set forth the beginnings of an extensive

licensing scheme for cable providers in § 111.




                                                 21
                17 U.S.C. § 106(4) confers on copyright holders the right to public performance;

it provides that “the owner of copyright . . . has the exclusive right . . . [,] in the case of

. . . motion pictures and other audiovisual works, to perform the copyrighted work publicly.”

(Emphases for defined terms added.) 17 U.S.C. § 101 provides several relevant definitions.

First, § 101 states: “To ‘perform’ a work means to recite, render, play, dance, or act it, either

directly or by means of any device or process or, in the case of a motion picture or other

audiovisual work, to show its images in any sequence or to make the sounds accompanying it

audible.” (Emphases for defined terms added.) Section 101 further clarifies that “[a] ‘device,’

‘machine,’ or ‘process’ is one now known or later developed.”

                Central to the parties’ dispute is the definition of “to perform or display a work

‘publicly,’” which states:

                To perform or display a work ‘publicly’ means—

                (1) to perform or display it at a place open to the public or at any
                place where a substantial number of persons outside of a normal
                circle of a family and its social acquaintances is gathered; or

                (2) to transmit or otherwise communicate a performance or display
                of the work to a place specified by clause (1) or to the public, by
                means of any device or process, whether the members of the public
                capable of receiving the performance or display receive it in the
                same place or in separate places and at the same time or at
                different times.

17 U.S.C. § 101 (emphases added). Clause (2) of the definition of “perform or display a work

‘publicly’” in 17 U.S.C. § 101, cited above, is referred to as the “Transmit Clause.” Section 101

also defines “transmit:” “To ‘transmit’ a performance or display is to communicate it by any

device or process whereby images or sounds are received beyond the place from which they are

sent.” Id.




                                                   22
               The House Report for the 1976 Act clarified:

               Under the definitions of “perform,” “display,” “publicly,” and
               “transmit” in section 101, the concepts of public performance and
               public display cover not only the initial rendition or showing, but
               also any further act by which that rendition or showing is
               transmitted or communicated to the public. Thus, for example: a
               single [singer—sic] is performing when he or she sings a song; a
               broadcasting network is performing when it transmits his or her
               performance (whether simultaneously or from records); a local
               broadcaster is performing when it transmits the network broadcast;
               a cable television system is performing when it retransmits the
               broadcast to its subscribers; and any individual is performing
               whenever he or she plays a phonorecord embodying the
               performance or communicates the performance by turning on a
               receiving set. Although any act by which the initial performance
               or display is transmitted, repeated, or made to recur would itself
               be a “performance” or “display” under the bill, it would not be
               actionable as an infringement unless it were done “publicly,” as
               defined in section 101.

1976 U.S.C.C.A.N. at 5676–77 (emphases added). The House Report further emphasized the

broad reading intended for “device or process,” stating that the definition of those terms is meant

to include “all kinds of equipment for reproducing or amplifying sounds or visual images, any

sort of transmitting apparatus, any type of electronic retrieval system, and any other techniques

and systems not yet in use or even invented.” Id. at 5677.

               The House Report elaborated on the Transmit Clause as follows:

               Clause (2) of the definition of “publicly” in section 101 makes
               clear that the concepts of public performance and public display
               include not only performances and displays that occur initially in a
               public place, but also acts that transmit or otherwise communicate
               a performance or display of the work to the public by means of any
               device or process. The definition of “transmit”—to communicate a
               performance or display “by any device or process whereby images
               or sound are received beyond the place from which they are
               sent”—is broad enough to include all conceivable forms and
               combinations of wires and wireless communications media,
               including but by no means limited to radio and television
               broadcasting as we know them. Each and every method by which
               the images or sounds comprising a performance or display are
               picked up and conveyed is a “transmission,” and if the
                                                23
               transmission reaches the public in [an]y form, the case comes
               within the scope of clauses (4) or (5) of section 106.

               Under the bill, as under the present law, a performance made
               available by transmission to the public at large is “public” even
               though the recipients are not gathered in a single place, and even if
               there is no proof that any of the potential recipients was operating
               his receiving apparatus at the time of the transmission. The same
               principles apply whenever the potential recipients of the
               transmission represent a limited segment of the public, such as the
               occupants of hotel rooms or the subscribers of a cable television
               service. Clause (2) of the definition of “publicly” is applicable
               “whether the members of the public capable of receiving the
               performance or display receive it in the same place or in separate
               places and at the same time or at different times.”

Id. at 5678.

               In interpreting a statute, the general rule is that a court “must first determine

whether the statutory text is plain and unambiguous.” See Carcieri v. Salazar, 555 U.S. 379, 387

(2009) (citations omitted). “In expounding a statute, we must not be guided by a single sentence

or member of a sentence, but look to the provisions of the whole law, and to its object and

policy.” U.S. Nat’l Bank of Or. v. Indep. Ins. Agents of Am., Inc., 508 U.S. 439, 455 (1993)

(quoting United States v. Heirs of Boisdore, 49 U.S. (8 How.) 113, 122 (1849)). Courts “should

‘not resort to legislative history to cloud a statutory text that is clear,’” Consumer Elecs. Ass’n v.

FCC, 347 F.3d 291, 300 (D.C. Cir. 2003) (quoting Ratzlaf v. United States, 510 U.S. 135, 147–

48 (1994)), but a court “may examine the statute’s legislative history in order to ‘shed new light

on congressional intent, notwithstanding statutory language that appears superficially clear.’” Id.

(quoting National Rifle Ass’n v. Reno, 216 F.3d 122, 127 (D.C. Cir. 2000); other citations

omitted). The Supreme Court has made clear that a court should give broadly written statutes a

broad interpretation because “the fact that a statute can be applied in situations not expressly

anticipated by Congress does not demonstrate ambiguity. It demonstrates breadth.” PGA Tour,

Inc. v. Martin, 532 U.S. 661, 689 (2001).
                                                  24
               The Court finds that the provisions of the 1976 Act that protect Plaintiffs’ work

are clear: FilmOn X’s service violates Plaintiffs’ “exclusive right . . . to perform the copyrighted

work publicly.” See 17 U.S.C. § 106(4). By making available Plaintiffs’ copyrighted

performances to any member of the public who accesses the FilmOn X service, FilmOn X

performs the copyrighted work publicly as defined by the Transmit Clause: Film On X

“transmit[s] . . . a performance . . . of the work . . . to the public, by means of any device or

process.” See 17 U.S.C. § 101. “A ‘device,’ ‘machine,’ or ‘process’ is one now known [i.e., in

1976] or later developed;” “[t]o ‘transmit’ a performance or display is to communicate it by any

device or process.” Id. (emphases added). These two definitions are facially broad and

encompass FilmOn X’s convoluted process for relaying television signals. The Transmit Clause,

which applies whether “members of the public capable of receiving the performance or display

receive it in the same place or in separate places and at the same time or at different times,” also

plainly captures FilmOn X’s DVR-like capabilities. Id. FilmOn X transmits (i.e., communicates

from mini-antenna through servers over the Internet to a user) the performance (i.e., an original

over-the-air broadcast of a work copyrighted by one of the Plaintiffs) to members of the public

(i.e., any person who accesses the FilmOn X service through its website or application) who

receive the performance in separate places and at different times (i.e. at home at their computers

or on their mobile devices). FilmOn X violates §§ 101 and 106(4) of the 1976 Act, meaning that

Plaintiffs are likely to succeed on the merits of their copyright infringement claim. 11



11
  While the Court finds that the plain language of the Transmit Clause applies to FilmOn X’s
service and would so conclude if considering this case on a blank slate, the Court respectfully
disagrees with Aereo’s interpretation of the Transmit Clause for the reasons set forth in
BarryDriller and in Judge Chin’s dissent. See Aereo II, 712 F.3d at 698 (Chin, J., dissenting)
(“Aereo’s system of thousands of antennas and other equipment clearly is a ‘device or process.’
Using that ‘device or process,’ Aereo receives copyrighted images and sounds and ‘transmit[s] or
otherwise communicate[s]’ them to its subscribers ‘beyond the place from which they are sent,’
                                                  25
                  Even assuming arguendo that the 1976 Act contains any ambiguity, the

legislative history confirms Congress’s intent that the Transmit Clause and § 106(4) be applied

broadly. “Under the definitions of ‘perform,’ ‘display,’ ‘publicly,’ and ‘transmit’ in section 101,

the concepts of public performance and public display cover not only the initial rendition or

showing, but also any further act by which that rendition or showing is transmitted or

communicated to the public.” House Report, 1976 U.S.C.C.A.N. at 5676–77. It is incongruous

to suggest that FilmOn X does not “perform” “publicly” by making Plaintiffs’ programs

available to any person with an Internet-enabled device, as several other courts have concluded

in different but analogous circumstances. See Nat’l Cable Television Ass’n, Inc. v. Broad.

Music, Inc., 772 F. Supp. 614, 650–51 (D.D.C. 1991) (“[T]he term ‘public performance’ was

meant to be read broadly” and “it would strain logic to conclude that Congress would have

intended the degree of copyright protection to turn on the mere method by which television

signals are transmitted to the public.” (one set of internal quotation marks and citation omitted));

see also Warner Bros. Entm’t Inc. v. WTV Sys., Inc., 824 F. Supp. 2d 1003, 1010 (C.D. Cal.

2011) (in a case in which the defendants operated an online DVD “rental” service, streaming a

single DVD over the internet, defendants transmitted copyrighted works publicly because

although “[c]ustomers watching one of Plaintiffs’ Copyrighted Works on their computer . . .

[were] not necessarily watching it in a ‘public place,’” they were “members of ‘the public’”).

               FilmOn X contends that it does not perform publicly because FilmOn X facilitates

a one-to-one relationship between a single mini-antenna and a viewer of Plaintiffs’ programs via


. . . . The ‘performance or display of the work’ is then received by paying subscribers ‘in
separate places’ and ‘at different times.’” (citations omitted)); BarryDriller, 915 F. Supp. 2d at
1144 (concluding that “[t]he statute provides an exclusive right to transmit a performance
publicly, but does not by its express terms require that two members of the public receive the
performance from the same transmission”).

                                                 26
an admittedly complex technological process. First, this is a charitable description of

FilmOn X’s arrangement; while each user may have an assigned antenna and hard-drive

directory temporarily, the mini-antennas are networked together so that a single tuner server and

router, video encoder, and distribution endpoint can communicate with them all. The television

signal is captured by FilmOn X and passes through FilmOn X’s single electronic transmission

process of aggregating servers and electronic equipment. This system, through which any

member of the public who clicks on the link for the video feed, is hardly akin to an individual

user stringing up a television antenna on the roof. Moreover, every broadcast of a television

program (whether cable, satellite, over-the-air, over the internet, or otherwise) could be described

as “generated from the same copy”—the original source.

               Second, the aggregation of several new kinds of technology does not avoid the

Copyright Act because Congress intended “device or process” in the Transmit Clause to include

“all kinds of equipment for reproducing or amplifying sounds or visual images, any sort of

transmitting apparatus, any type of electronic retrieval system, and any other techniques and

systems not yet in use or even invented.” Id. at 5677 (emphasis added); see also id. at 5678

(“The definition of ‘transmit’—to communicate a performance or display ‘by any device or

process whereby images or sound are received beyond the place from which they are sent’—is

broad enough to include all conceivable forms and combinations of wires and wireless

communications media, including but by no means limited to radio and television broadcasting

as we know them.” (emphasis added)). FilmOn X, which is a commercial service retransmitting

Plaintiffs’ television performances, is in no meaningful way different from cable television

companies, whose relationship with broadcasters such as Plaintiffs was the primary motivation

for the 1976 Act’s enactment. See Cablevision Sys. Dev. Co. v. Motion Picture Ass’n of Am.,



                                                27
Inc., 836 F.2d 599, 602–03 (D.C. Cir. 1988). It speaks volumes that Congress settled on a

compulsory licensing regime for cable companies that wish to carry over-the-air broadcasts. Id.

(“Under § 111(c) of the [1976] Act, a cable system may retransmit to its customers any primary

transmission made by a broadcast station licensed by the Federal Communications Commission.

In exchange for this privilege, however, the cable systems are required to pay a fee, to be

distributed to the copyright owners as surrogate for the royalties for which they might have

negotiated under a pure market scheme.”). Whether FilmOn X should be subject to a similar

licensing regime is not before the Court. It suffices to say that nothing about the 1976 Act or its

legislative history suggests that Congress intended a commercial entity that rebroadcasts

copyrighted material for consumption by the public, such as FilmOn X, to avoid liability for

infringement of the copyright holders’ exclusive right to public performance. 12 See WTV Sys.,

824 F. Supp. 2d at 1010 (“[T]he relationship between Defendants, as the transmitter of the

performance, and the audience, which in this case consists of their customers, is a commercial,

‘public’ relationship regardless of where the viewing takes place. The non-public nature of the

place of the performance has no bearing on whether or not those who enjoy the performance

constitute ‘the public’ under the transmit clause.”).

               Plaintiffs have shown “a substantial likelihood of success on the merits” of their

copyright infringement claim. See Chaplaincy of Full Gospel Churches v. England, 454 F.3d




12
    The Court respectfully disagrees with Aereo’s conclusion to the contrary. It agrees with Judge
Chin that “[t]he legislative history makes clear that Congress intended to reach new technologies
. . . that are designed solely to exploit someone else’s work.” Aereo II, 712 F.3d at 699 (Chin, J.,
dissenting). It also agrees that Cablevision and Aereo mistakenly substituted “transmission” for
“performance” in its analysis. BarryDriller, 915 F. Supp. 2d at 1144–45. When the analysis
shifts to whether FilmOn X permits multiple persons to watch a single performance, i.e., the
same television show, it is immediately clear that the artifice of one-to-one is baldly wrong.

                                                 28
290, 297 (D.C. Cir. 2006). The first factor thus weighs in favor of granting preliminary

injunctive relief.

        C. Irreparable Harm

                Plaintiffs have also shown that they are likely to suffer irreparable harm if

preliminary injunctive relief is not granted. Plaintiffs note that “[e]very court that has considered

the question of whether unauthorized Internet streaming of television and other video

programming causes irreparable harm to the copyright owners has concluded unequivocally that

it does,” even the district court in Aereo, which ruled against the plaintiffs in that case. Pls.

Mem. at 25 (citing, inter alia, Aereo I, 874 F. Supp. 2d at 396–400). Plaintiffs identify several

categories of irreparable harm that they will suffer if a preliminary injunction is not issued:

                [1] Harm to Value in Network and Local Advertising. FilmOn X
                threatens to undermine Plaintiffs’ positions in negotiations with
                advertisers by diverting viewers from distribution channels
                measured by Nielsen ratings, which are by far the most significant
                viewership measurements relied upon by advertisers in
                determining what to pay. Nielsen does not measure FilmOn X.

                ...

                [2] Damaging Plaintiffs’ Ability to Negotiate Retransmission
                Consent Agreements. FilmOn X’s unauthorized streaming of
                copyrighted television programming over the Internet, if left
                unabated, has the potential to impede Plaintiffs’ ability to negotiate
                retransmission consent agreements with cable, satellite, and
                telecommunications providers, who legitimately retransmit the
                copyrighted broadcasts. . . . Moreover, the availability of Plaintiffs’
                content from sources other than Plaintiffs also damages Plaintiffs’
                goodwill with their licensees.

                [3] Interference With Lawful Internet Television Distribution.
                FilmOn X also threatens to interfere with Plaintiffs’ ability to
                develop a lawful market for Internet distribution of television
                programming—whether through licensed entities, such as Hulu
                (which licenses content from the network Plaintiffs for distribution
                over Hulu.com) and Apple (which licenses content from the
                network Plaintiffs for distribution through iTunes), or over their
                own websites and other Internet and mobile offerings, such as Fox
                                                  29
               and NBCU’s “Dyle.TV,” ABC’s “Watch” or Fox’s “Fox Now”
               services. FilmOn X competes directly with these services . . . .

               [4] Loss of Control Over Content and Threat of Viral Infringement.
               Once digital copies of Plaintiffs’ programs are available and
               released on the Internet, vast viral infringement routinely follows.
               . . . Plaintiffs have no ability to ensure that FilmOn X or those who
               copy network programming from FilmOn X are doing anything to
               prevent further piracy or to assure the quality of retransmissions.

Pls. Mem. at 26–27 (citations, quotations, and modifications omitted). Plaintiffs offer the

declaration of Sherry Brennan, Senior Vice President of Distribution Strategy and Development

for Fox, to support its assertions of irreparable harm. E.g., Brennan Decl. ¶ 16 (“[B]ased on my

24 years in the industry . . . I am certain that FilmOn X’s continuing ability to obtain and

retransmit the Broadcast Companies’ Programs for free will be a factor in [negotiations with

retransmission providers like cable companies]. In fact, it is my understanding that cable

companies have already referenced FilmOn X-type startups when proposing a reduction of their

retransmission fees, in seeking to eliminate those fees altogether, or in seeking other valuable

contractual concessions.”). The damages Plaintiffs face are “neither easily calculable, nor easily

compensable;” FilmOn X is a startup company that would likely be unable to pay statutory

copyright damages of $150,000 per work if Plaintiffs prevail; and FilmOn X is likely to continue

expanding, further threatening Plaintiffs’ copyrights and business model. Pls. Mem. at 27–28

(quoting BarryDriller, 915 F. Supp. 2d at 1147).

               FilmOn X responds that Plaintiffs’ showing of irreparable harm is insufficiently

speculative and “unsupported by any evidence.” Defs. Opp. at 21–22 (“[A] plaintiff ‘must

provide proof that the harm has occurred in the past and is likely to occur again, or proof

indicating that the harm is certain to occur in the near future.’” (quoting Wisc. Gas Co. v. FERC,

758 F.2d 669, 674 (D.C. Cir. 1985))). FilmOn X argues that “[t]here is no specific evidence of

imminent harm, aside from pure speculation as to how FilmOn X’s service may hypothetically
                                                 30
impact plaintiffs’ future ad revenue” and that all of the types of harm identified by Plaintiffs,

even if actualized, would be non-irreparable economic losses. Id. at 22–23.

               Plaintiffs have made a showing that “irreparable injury is likely in the absence of

an injunction.” Winter, 555 U.S. at 22. Indeed, they have shown more than the “recoverable

economic losses” that courts normally find insufficient to rise to the level of irreparable harm.

See Davis, 571 F.3d at 1295. While some of the revenue that they stand to lose might be

quantifiable, Plaintiffs have identified four categories of harm that would have far-reaching

consequences, including: harm to their ability to negotiate with advertisers; damage to their

contractual relationships and ability to negotiate with authorized retransmitters; interference with

their proprietary and licensed online distribution avenues, such as their own websites, Hulu.com,

and Apple’s iTunes; and the loss of control over the distribution and quality of their copyrighted

programs. FilmOn X characterizes these harms as “pure speculation.” Defs. Opp. at 22. But

Plaintiffs have supported each category with evidence that FilmOn X has not controverted,

including a sworn declaration from a senior executive at Fox who states that cable companies

have already referenced businesses like FilmOn X in seeking to negotiate lower fees. See

Brennan Decl. ¶ 16. BarryDriller and Aereo I both accepted that these types of harm constituted

irreparable injury. See Aereo I, 847 F. Supp. 2d at 397–98 (“Aereo will damage Plaintiffs’

ability to negotiate with advertisers by siphoning viewers from traditional distribution channels

. . . . Aereo’s activities will damage Plaintiffs’ ability to negotiate retransmission agreements

[with cable or other providers], as these companies will demand concessions from Plaintiffs to

make up for this decrease in viewership.”); BarryDriller, 915 F. Supp. 2d at 1147 (setting forth

similar analysis). This Court agrees. See WTV Sys., Inc., 824 F. Supp. 2d at 1013 (“[B]ecause

Defendants are exploiting Plaintiffs’ Copyrighted Works without paying the normal licensing



                                                 31
fees, they deprive Plaintiffs of revenue, and even jeopardize the continued existence of Plaintiffs’

licensees’ businesses.”); see also Purdue Pharma L .P. v. Boehringer Ingelheim GmbH, 237 F.3d

1359, 1368 (Fed. Cir. 2001) (likelihood of price erosion and loss of market position are evidence

of irreparable harm).

               Because Plaintiffs have shown that they will likely suffer irreparable harm if the

FilmOn X service is not enjoined, the second factor favors Plaintiffs.

       D. Balance of Harms

               The balance of harms tips in Plaintiffs’ favor. As set forth above, there are

severe, irreparable harms that Plaintiffs face if FilmOn X is permitted to continue infringing

Plaintiffs’ copyrights. While FilmOn X points out that its business could be “crippled” by an

injunction and that a decision in Plaintiffs’ favor will chill technological innovation, Defs. Opp.

at 24–25, these concerns are overstated. First, FilmOn X has no cognizable interest in continuing

to infringe Plaintiffs’ copyrights and thus cannot complain of the harm it will suffer if ordered to

cease doing so. See BarryDriller, 915 F. Supp. 2d at 1148–49 (finding that the third and fourth

factors favored the plaintiffs because FilmOn X had “no equitable interest in continuing an

infringing activity”). In addition, FilmOn X concedes that it has “other Content Partners” and

has entered into licensing agreements for some over-the-air channels and “about 15” traditional

cable channels. David Decl. ¶¶ 16, 28–29 (listing as examples Inspiration Network and Real

Channel). Thus, FilmOn X will be free to continue legal retransmission.

       E. The Public Interest

               In an oft-cited passage, the Third Circuit observed: “It is virtually axiomatic that

the public interest can only be served by upholding copyright protections and correspondingly,

preventing the misappropriation of skills, creative energies, and resources which are invested in

the protected work.” Apple Computer, Inc. v. Franklin Computer Corp., 714 F.2d 1240, 1255

                                                 32
(3d Cir. 1983) (citation omitted); see also Walt Disney Co. v. Powell, 897 F.2d 565, 567 (D.C.

Cir. 1990) (“When a copyright plaintiff has established a threat of continuing infringement, he is

entitled to an injunction.” (citation omitted)). With this record, the public interest favors an

injunction.

               Because all four factors favor Plaintiffs, the Court will grant the motion for a

preliminary injunction.

       F. Scope of Injunction

               The final issue is the scope of a potential injunction. Plaintiffs argue that, under

17 U.S.C. § 502(b), the Court should enjoin FilmOn X’s service throughout the entire United

States. Pls. Mem. at 6. FilmOn X responds that BarryDriller’s injunction was properly limited

to the Ninth Circuit in light of the Second Circuit’s decision in Aereo, and this Court should limit

any injunction to the D.C. Circuit. Defs. Opp. at 27.

               “[D]istrict courts enjoy broad discretion in awarding injunctive relief.” Nat’l Min.

Ass’n v. U.S. Army Corps of Engineers, 145 F.3d 1399, 1408 (D.C. Cir. 1998) (citation omitted);

see also NLRB v. Express Pub. Co., 312 U.S. 426, 435 (1941) (“A federal court has broad power

to restrain acts which are of the same type or class as unlawful acts which the court has found to

have been committed or whose commission in the future unless enjoined, may fairly be

anticipated from the defendant’s conduct in the past. . . . The breadth of the order, like the

injunction of a court, must depend upon the circumstances of each case . . . .”).

               17 U.S.C. §§ 502(a) and (b) provide, in relevant part, that any injunction granted

“to prevent or restrain infringement of a copyright” “may be served anywhere in the United

States on the person enjoined” and “shall be operative throughout the United States and shall be

enforceable, by proceedings in contempt or otherwise, by any United States court having

jurisdiction of that person.” While § 502(b) commands a nationwide injunction, the D.C. Circuit
                                                 33
has recognized that in some cases comity may require courts to limit the scope of injunctions.

See Holland v. Nat’l Mining Ass’n, 309 F.3d 808, 815 (D.C. Cir. 2002) (“[W]e clarify that an

injunction issued in the D.C. Circuit can bind the Commissioner only with respect to coal

companies [that] were not already covered by the Eleventh Circuit’s injunction.”). The Court’s

decision conflicts with the law of the Second Circuit under Aereo II. As far as the Court is

aware, its decision does not conflict with the law of any other circuit, including the Ninth Circuit,

where BarryDriller’s preliminary injunction remains in effect. Accordingly, the Court will grant

Plaintiffs’ request for nationwide relief except as to the Second Circuit, where Aereo II is the

binding precedent.

       G. Bond Amount

               Federal Rule of Civil Procedure 65(c) provides that “[t]he court may issue a

preliminary injunction or a temporary restraining order only if the movant gives security in an

amount that the court considers proper to pay the costs and damages sustained by any party

found to have been wrongfully enjoined or restrained.” “It is well settled that Rule 65(c) gives

the Court wide discretion in the matter of requiring security.” Nat’l Res. Def. Council, Inc. v.

Morton, 337 F. Supp. 167, 168 (D.D.C. 1971). “[T]he district court has power not only to set the

amount of security but to dispense with any security requirement whatsoever where the restraint

will do the defendant no material damage, where there has been no proof of likelihood of harm,

and where the applicant for equitable relief has considerable assets and is . . . able to respond in

damages if defendant does suffer damages by reason of a wrongful injunction.” Fed.

Prescription Serv., Inc. v. Am. Pharm. Ass’n, 636 F.2d 755, 759 (D.C. Cir. 1980) (internal

citations, quotation marks, and alterations omitted).

               FilmOn X asks the Court to impose a substantial bond because “wrongful

enjoinment would deprive FilmOn X of legitimate subscription and advertising revenue at a
                                                 34
crucial stage of its growth,” would undermine “substantial technology investment as well as

some of its partnerships,” and could cause FilmOn X to lose key personnel. Defs. Opp. at 24.

Plaintiffs’ Proposed Preliminary Injunction, Dkt. 27-16, proposes a bond amount of $10,000.

               Unlike FilmOn X, the copyright holders here have considerable assets to respond

in damages if the injunction is overturned. The Court finds no meaningful distinction between

this case and BarryDriller. It will require Plaintiffs to post $250,000 bond.

                                      IV. CONCLUSION

               For the foregoing reasons, the Court will grant Plaintiffs’ Motion for a

Preliminary Injunction. A memorializing Order accompanies this Opinion.



Date: September 5, 2013

                                                                    /s/
                                                     ROSEMARY M. COLLYER
                                                     United States District Judge




                                                35